Citation Nr: 1739631	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  16-29 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Pension Management Center in St. Paul, Minnesota

THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a previously denied claim for entitlement to service connection for the cause of the Veteran's death.  

2.  Whether new and material evidence has been submitted sufficient to reopen a previously denied claim for Dependency and Indemnity Compensation (DIC) under 38 U.S.C. 1151.  

3.  Entitlement to service connection for an acquired psychiatric disorder. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Alexander Panio, Counsel


INTRODUCTION

The Veteran, who served on active duty in the United States Marine Corps from November 1974 to July 1976, died in March 2011.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2014 and August 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Management Center in St. Paul, Minnesota. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The claim of entitlement to service connection for an acquired psychiatric disability is addressed below, and the remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The issue of entitlement to accrued benefits is addressed in a separate Board decision with the Veteran's son as the appellant of record.
FINDING OF FACT

As the Court of Appeals for Veterans Claims (Court) affirmed the Board's April 2011 decision denying entitlement to service connection for an acquired psychiatric disorder in a February 5, 2013 Memorandum Decision, there no longer remains any error of fact or law for Board consideration as to this issue. 


CONCLUSION OF LAW

The appeal concerning the issue of entitlement to service connection for an acquired psychiatric disorder is dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. §§ 20.101(d) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.

Here, the Board denied service connection for an acquired psychiatric disorder in an April 2011 decision.  The decision was then appealed to the Court, and the Court granted the appellant's motion to substitute in order to process the appeal to completion.  38 C.F.R. § 3.1010.  On February 5, 2013, the Court affirmed the Board's April 2011 decision.  

A decision of the Court is final, and there is no further avenue of appeal except to the United States Court of Appeals for the Federal Circuit.  See Winsett v. Principi, 341 F.3d 1329, 1331-32 (Fed. Cir. 2003) ("[I]f a superior court, such as the Court of Appeals for Veterans Claims, affirms the determination of the Board on a particular issue, that Board decision is replaced by the Court of Appeals for Veterans Claims decision on that issue.  Thus, there is no longer any decision by the Board that can be subject to revision.").  

Since the Board has adjudicated the Veteran's claims of entitlement to service connection for an acquired psychiatric disorder, and the Court has affirmed that decision, there remains no specific error of fact or law for Board consideration as to this issue.  Accordingly, the appeal is dismissed.  38 U.S.C.A. § 7105 (d)(5); 38 C.F.R. § 20.101 .


ORDER

The appeal as to the issue of entitlement to service connection for an acquired psychiatric disorder is dismissed.


REMAND

The appellant has submitted evidence of a legal action being brought against VA under the Federal Tort Claims Act (FTCA) based on the same facts as the 1151 claim on appeal to the Board.  Any medical records or opinions submitted or prepared in the context of the denial, settlement, or litigation this action must be requested from the appropriate sources on remand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request from appropriate sources all available court records and evidence, to include any medical records or opinions submitted or prepared in the context of the denial, settlement, or litigation in the case brought against VA by the appellant under the FTCA filed in the U.S. District Court of the Southern District of Texas. 

2.  Then readjudicate the issues on appeal. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


